Title: Deed to the Erie Triangle, 3 March 1792
From: Washington, George
To: 

 

[Philadelphia, 3 March 1792]
In the name of the United States!To all, to whom these presents shall come.

Whereas by an act of congress, intituled an act “for carrying into effect a contract between the United States and the state of Pennsylvania,” it was provided, that for duly conveying to the said state a certain tract of land, the right to the government and jurisdiction whereof was relinquished to the said state by a resolution of congress of the fourth day of September in the year one thousand seven hundred and eighty eight, and, whereof the right of soil has been sold by virtue of a previous resolution of congress of the sixth day of June in the said year, the President of the United States be authorized, on fulfilment of the terms, stipulated on the part of the said state, to issue letters patent, in the name and under the seal of the United States, granting and conveying to the said state for ever the said tract of land, as the same was ascertained by a survey, made in pursuance of the resolution of congress, of the 6th of June 1788; Now Know Ye, that inasmuch as it appears by a certificate from the comptroller of the treasury, that the terms, stipulated On the part of the said state concerning the tract of land aforesaid, have been fulfilled, according to the true intent and meaning of the said contract; I do by these presents, in pursuance of the above-recited act of congress, grant and convey to the said state of Pennsylvania for ever the said tract of land, as the same was ascertained by the survey aforesaid, a copy whereof is herewith annexed.
In testimony whereof I have caused these letters to be made patent; and have hereunto subscribed my name, and caused the seal of the United States to be affixed, at Philadelphia, this 3rd day of March in the year of our lord one thousand seven hundred and ninety two, and of the Independence of the United States of America sixteenth.

George Washington
By the PresidentThomas Jefferson

